Mr. Presiding Justice Farmer delivered the opinion of the court. This is an appeal from a judgment against appellant for $200 as garnishee, in a suit by Robert Hetzger, for use of the Davenport Furniture & Carpet Company. The cause was tried without a jury and no propositions of law were presented. There was no motion for a new triql and the bill of exceptions contains no exception to the finding or judgment of the court. There is, therefore, no question of either law or fact presented for review by this court. Hawley v. Huth, 114 Ill. App. 29, and cases there cited are conclusive of this question. The judgment is affirmed. Affirmed.